                 Case 2:18-cv-01543-RAJ Document 30 Filed 11/07/18 Page 1 of 3



 1                                                                       The Honorable Richard A. Jones



 _>

4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
10                                             AT SEATTLE

11    BOMBARDIER,INC.,                                    )
                                                              N0.2:18-cv-1543-RAJ
12                      Plaintiff,                        ~

13            ~,                                          ~
                                                          ~   DECLARATION OF RICHARD J.
14    MITSUBISHI AIRCRAFT CORPORATION,                        OMATA IN SUPPORT OF THE
      MITSUBISHI AIRCRAFT CORPORATION ~                       AEROTEC DEFENDANTS'
15    AMERICA,INC.; AEROSPACE TESTING        ~                OPPOSITION TO PLAINTIFF'S
      ENGINEERING   &CERTIFICATION,  INC.;   ~                MOTION TO SEAL EXHIBITS
16    MICHEL KORWIN-SZYMANOWS      KI;      )
      LAURUS BASSON; MARC-ANTOINE           )
17    DELARCHE;  CINDY   DORNEVAL;  KEITH   )                  Re-noted on Motion Calendar:
      AYRE; and JOHN AND/OR   JANE DOES 1-88,)                 Friday, November 9, 2018
18                                           ~
                  Defendants.                ~
19

20             I, Richard J. Omata, declare as follows:

21             1.       I am an attorney with Karr Tuttle Campbell, counsel of record for Defendants

22    Aerospace Testing Engineering &Certification,Inc.("AeroTEC"),Michel Korwin-Szymanowski,
23    Laurus Basson, and Cindy Dorneval. I make this declaration based on personal knowledge, and
24    am otherwise competent to testify to the matters stated herein.

2.5            2.       Bombardier, Inc. filed its Motion to Seal Exhibits A-J to the Declaration of Daniel

26    I3urns and Exhibit A to the Declaration of David Tidd, Ct. Dkt. No. 3 (the "Motion to Seal"), on
27    October 19, 2018, the day it commenced this action.
                                                                                    KARRTUTTLE CAMPBELL
                                                                                   701 Fifth Avenue, Suite 3300
                                                                                    Seattle, Washington 98104
      OMATA DECLARATION - 1                                                                Main:(206) 223 1313
      #1208994 v 1 / 45898-028                                                               Fax:(206)682 7100
                  Case 2:18-cv-01543-RAJ Document 30 Filed 11/07/18 Page 2 of 3



 l           3.       Bombardier has known that I represent AeroTEC in this dispute for two and a half

2    years. Bombardier's then attorneys, Jackson Lewis, sent AeroTEC a letter dated April 26, 2016,

     accusing Defendant Michel Korwin-Szymanowski and other AeroTEC employees of using

4    Bombardier's confidential information, and threatening litigation. I advised Jackson Lewis that I

5    represented AeroTEC in a response letter dated May 3, 2016, and thereafter had a number of

6    communications with Jackson Lewis about this dispute.

7            4.       Plaintiff's counsel did not attempt to meet and confer prior to filing the Motion to

8    Seal.

9            5.        Plaintiff's counsel has made hard copies ofsealed exhibits available to AeroTEC's

1U   counsel, and my partner Mark Bailey reviewed the documents at Plaintiff's counsel's offices on

11   October 31, 2018. Plaintiff has refused to allow anyone other than counsel review the documents.

12           I declare under penalty of perjury ofthe laws ofthe United States that the foregoing is true

13   and correct.

14            Executed this 7th day of November, 2018, at Seattle, Washington.

l5

1C                                                      ~~ ~~~
                                                    Richard J. Omata
17

18

19

20

21
~~

~~

~~

25

?6

27
                                                                                   KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
                                                                                    Seattle, Washington 98104
     OMATA DECLARATION - 2                                                                Main:(206) 223 1313
     #1208994 v 1 / 45898-028                                                               Fax:(206)682 7100
                Case 2:18-cv-01543-RAJ Document 30 Filed 11/07/18 Page 3 of 3



1                                       CERTIFICATE OF SERVICE

2            I,Sherelyn Anderson, affirm and state that I am employed by Karr Tuttle Campbell in King

3    County, in the State of Washington. I am over the age of 18 and not a party to the within action.

4    My business address is: 701 Fifth Avenue, Suite 3300, Seattle, WA 98101. On this day, I

5    electronically filed the foregoing Declaration of Richard J. Omata in Support of the AeroTEC

C    Defendants' Opposition to Plaintiff's Motion to Seal Exhibits with the Clerk of the Court and

7    caused it to be served upon the below counsel of record using the CM/ECF system.

8                                                          Jerry A. Riedinger, WSBA #25828
     Brian F. McMahon, WSBA #45739
     John D. Denkenberger, WSBA #25907                     Mack Harrison Shultz, WSBA #27190
9
     Christensen O'Connor Johnson &Kindness                James Sanders, WSBA #24565
10   1201 Third Avenue, Suite 3600                         Mary Z. Gaston, WSBA #27258
     Seattle, WA 98101-3029                                Shylah R. Alfonso, WSBA #33138
11   Phone: 206-682-8100                                   Perkins Coie LLP
     Fax:206-224-0779                                      1201 3`d Avenue, Suite 4900
12                                                         Seattle, WA 98101-3099
     Email: brian.mcmahonna,cojk.com
13           denkenj~c~cojk.com                            Phone: 206-359-8000
     Attorneysfor Plaintiff                                Fax: 206-359-9000
14                                                         Email: Jriedin~er(cr~,perkinscoie.com
                                                                   mshultz(u~perkinscoie.com
15                                                                 JSandersna~perkinscoie.com
                                                                   m~aston cr,perkinscoie.com
16
                                                                   SAlfonso(c~perkinscoie.com
17                                                         Attorneysfor Mitsubishi Aircraft
                                                           Corporation America, Inc.
18

19            I declare under penalty of perjury under the laws of the United States that the foregoing is

20   true and correct, to the best of my knowledge.

21            Dated this 7th day of November, 2018, at Seattle, Washington.

~~                                                  /s/Sherelvn Anderson
                                                    Sherelyn Anderson
~~
                                                    Legal Assistant
24

25

26

27
                                                                                   KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
                                                                                   Seattle, Washington 98104
     OMATA DECLARATION - 3                                                                Main:(206) 223 1313
     #1208994 v 1 / 45898-028                                                               Fax:(206)682 7100
